Montgomery, J.
(dissenting). The question presented in this case is somewhat narrower than was that in Stevens v. City of Port Huron, 149 Mich. 536. In the present case there appears to be no doubt that authority was conferred, by the charter of the city, to impose the tax for sprinkling, and it appears also that the tax was imposed upon the property specially benefited in proportion to the benefits received. In my view, the authority for this is shown in the opinion of Mr. Justice Moore in Stevens v. City of Port Huron, supra, and the cases there cited.
The order should be affirmed.
Blair and Moore, JJ., concurred with Montgomery, J.